ALLOWANCE
This action is in response to the amendment filed 3/4/2021.  Claims 1-2 and 4-22 are pending.  Claims 1, 4, 9-10, 13-14 and 20-22 have been amended.  Claim 3 has been cancelled.  Claims 1-2 and 4-22 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 3/4/2021:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, an apparatus that verifies an access requesting entity’s identity using a signature, consults a block in a blockchain to determine if entity is authenticated to enter a location, each block having a hash of a previous block and a hash of the respective block, generating a new block in response 
Regarding claim 13 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, an apparatus that verifies an entity’s identity using a signature received along with a public key and access request, consults a block in a blockchain to determine if entity is authenticated to enter a location, each block having a hash of a previous block and a hash of the respective block, generating a new block in response to verification of the identity and authentication of entry, wherein the blocks of the blockchain are present in a global blockchain that are added to a local blockchain, and each of the local ledger blockchains are associated with a particular entry of a plurality of entries into the location, in the specific manner and combination as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 2018/0158036 A1) is related to a blockchain currency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492